Citation Nr: 0600204	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  05-21 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a shoulder disability, 
claimed as a shoulder condition secondary to service-
connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from April 1943 through 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The case is now before the Board 
for appellate review.

In November 2003, the veteran claimed entitlement to service 
connection for a back condition, shoulder condition and 
bilateral knee condition, each as secondary to his service-
connected bilateral pes planus.  The June 2004 rating 
decision denied service connection for each claimed 
disability and continued the 50% rating for the service-
connected bilateral pes planus.  In September 2004, the 
veteran filed a notice of disagreement with regard to each of 
the three service connection claims.  Additional medical 
evidence was provided leading to the June 2005 rating 
decision that granted service connection for the lumbar 
spine, the right knee and the left knee.  Thus, the only 
issue remaining for adjudication from the veteran's September 
2004 notice of disagreement is service connection for the 
shoulder condition.  That issue is before the Board and is 
discussed below.

The June 2005 Statement of the Case lists evaluation of the 
service-connected bilateral pes planus as an issue.  The 
veteran has not submitted a claim for an increased rating 
regarding his bilateral pes planus.  As the RO mentions in 
the Statement of the Case, the veteran is presently rated at 
the maximum 50 percent level for this disability.  Thus, an 
increased rating issue is not before the Board at this time.

The veteran's statement attached to his July 2005 substantive 
appeal discusses the shoulder claim that is before the Board 
at present, and also requests an increased rating from the 
June 2005 rating decision regarding the veteran's service-
connected knee disability.  The shoulder claim is decided 
below, but the claim for an increased rating for the knee is 
referred to the RO for appropriate action.



FINDINGS OF FACT

Competent medical evidence on the record establishes that the 
veteran has a current shoulder condition due to his service-
connected bilateral pes planus.


CONCLUSION OF LAW

The criteria for service connection for a shoulder 
disability, claimed as a shoulder condition secondary to 
service-connected bilateral pes planus, are met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for a shoulder 
disability, claimed as a shoulder condition secondary to 
service-connected bilateral pes planus.  He claims that his 
shoulder condition results from the use of a cane due to his 
service-connected bilateral pes planus.  The veteran's 
statements, his VA medical records, private treatment 
records, and VA examination reports have been reviewed.  
Because there is competent medical evidence of a current 
shoulder condition that has been medically linked to the 
veteran's service-connected bilateral pes planus, the 
veteran's appeal is granted.

Laws and Regulations

"[T]o prove service connection, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury."  See Pond 
v. West, 12 Vet. App. 341, 346 (1999).  In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110;  38 C.F.R. § 3.303(a).

Also, service connection may be granted on a secondary basis 
for a disability that is proximately due to a service-
connected disability.  38 C.F.R. § 3.310(a).  Secondary 
service connection may be found where a service-connected 
disability aggravates another condition.  When aggravation of 
a nonservice-connected condition is proximately due to a 
service-connected condition, the veteran shall be compensated 
for the degree of disability - but only that degree - over 
and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

When determining whether service connection is warranted for 
a disability, VA is responsible for determining if the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.   
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background and Analysis

The veteran's bilateral pes planus is service-connected and 
presently rated at the maximum 50 percent level.  The record 
reflects private treatment and VA examination notations 
regarding the veteran's shoulder pain.  The August 2004 
examination report from Dr. Moya, the veteran's private 
treating physician, diagnoses bilateral shoulder 
sprain/strain.  Thus, the veteran has a current shoulder 
disability.

Dr. Moya's August 2004 report notes that the veteran's cane 
use is necessary, but that it causes problems with the 
veteran's shoulders.  Dr. Moya notes a direct connection 
between the veteran's shoulder disability and the use of the 
cane for the veteran's service-connected bilateral pes 
planus.

The May 2005 VA examination notes that the pain in the 
veteran's shoulder is "secondary to the use of his cane for 
ambulatory purposes, which is necessary due to his flat foot 
condition."  

Thus, the record reflects a current diagnosis of shoulder 
sprain/strain with both a private physician and a VA examiner 
connecting that shoulder injury to the veteran's service-
connected bilateral pes planus.  The record is devoid of 
evidence against the veteran's claim.  Thus, his appeal is 
granted.

Duties to Notify and Assist

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In light of the determinations reached in 
this case, no prejudice will result to the veteran by the 
Board's consideration of this appeal at this time.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).


ORDER

Entitlement to service connection for a shoulder disability, 
claimed as a shoulder condition secondary to service-
connected bilateral pes planus, is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


